Citation Nr: 9902799	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for headaches, to 
include an undiagnosed illness.

2. Entitlement to service connection for abdominal pain, to 
include an undiagnosed illness.

3. Entitlement to service connection for bilateral knee 
weakness, to include an undiagnosed illness.

4. Entitlement to service connection for joint pain, to 
include an undiagnosed illness.

5. Entitlement to service connection for fatigue, to include 
an undiagnosed illness.

6. Entitlement to service connection for sleep disturbance, 
to include an undiagnosed illness.

7. Entitlement to service connection for muscle tremors and 
muscle spasms, to include an undiagnosed illness.

8. Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. R.M.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


REMAND


The appellant had active duty from October 1982 to June 1986 
and from January 1988 to January 1992, including Persian Gulf 
War service.   

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from  rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant is seeking service-connected 
compensation for various disabilities, which he claims were 
incurred as a result of his service in the Persian Gulf War, 
as well as an increased disability rating for service-
connected hearing loss.  

Having reviewed the evidence of record in light of the 
appellants contentions, the Board is of the opinion that the 
record is not developed for appellate review and must be 
remanded to the RO for further development.

Relevant law and regulations

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1997). Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1998).  Signs and symptoms which may be 
manifestations of undiagnosed illness include signs or 
symptoms involving headaches, gastrointestinal signs and 
symptoms, joint pain, fatigue, sleep disturbances, and 
neuropsychological signs or symptoms.  38 C.F.R. § 
3.317(b)(8) (1998).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1994). The legislative history of this provision 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations." 

In sum, the statutory and regulatory provisions make clear 
that a grant of service connection for any of the disorders 
claimed by the appellant as a result of his Persian Gulf War 
service may be appropriate if there are presented objective 
indications of a chronic disability resulting from an 
undiagnosed illness.  
The state of the record is incomplete with regard to whether 
any of the appellants claimed disorders are undiagnosed.  

Analysis

The service medical records from the appellants initial 
period of active service from October 1982 to June 1986, and 
from his National Guard service from June 1986 to January 
1988 have not been obtained.  Although any disabilities 
occurring from diseases developed incident to the appellants 
National Guard service would not be susceptible to a grant of 
service connection, VA has a duty to obtain all available 
medical records from government sources in the adjudication 
of a claim.  See Brooks v. Brown, 5 Vet. App. 484 (1993); 
Lind v. Principi, 3 Vet. App.  493, 494 (1992). 

The Board notes that the appellants medical records from his 
second period of active service reveal that he was 
periodically treatment for orthopedic, dermatologic, and 
gastrointestinal complaints prior to his service during the 
Persian Gulf War.  It is therefore unknown whether any of the 
claimed disorders have been previously diagnosed.  In order 
to ensure an informed appellate decision, the RO will be 
directed to obtain the medical records of the appellants 
initial period of service and any that may have been 
generated during his National Guard service.  

At a November 1998 Board hearing, the appellant testified 
that he was receiving weekly medical treatment from the VA 
Medical Center (VAMC) in Loma Linda, California, and that 
this was the only source of his medical care.  Because 
records of this continuing treatment are in the constructive 
possession of the Board, they must be obtained for the 
Boards review of this claim.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

With regard to the appellants claim for an increased rating 
for bilateral hearing loss, the appellant has alleged that 
his symptoms have worsened since the initial grant of service 
connection.  Because the appellant is competent to report a 
worsening of symptoms, his claim is well-grounded, and an 
updated examination will be directed upon remand.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994). 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should seek to obtain the 
appellants service medical records from 
his initial period of active duty,  
October 1982 to June 1986, and from his 
service with the California National 
Guard in Ontario, California from June 
1986 to January 1988.  

2.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any private 
obtained medical treatment, and/or any 
medical treatment from any VA facilities 
other than the Loma Linda, California, 
VAMC.  If so, the appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

3.  After obtaining the necessary 
authorizations for the release of any 
treatment records not currently on file, 
the RO should obtain any and all medical 
records pertaining to the disabilities at 
issue from the Loma Linda, California, 
VAMC.  

4.  The RO should afford the appellant an 
audiological examination to ascertain the 
current severity of his bilateral hearing 
loss.  All indicated tests should be 
conducted, and the appellants claims 
folder should be reviewed by the 
examiner, who should acknowledge its 
receipt and review in any report 
generated as a result of this remand.  A 
copy of the audiological report should be 
enclosed with the appellants claims 
folder. 

5.  Thereafter, the RO should 
readjudicate the appellants claims under 
a broad interpretation of the applicable 
regulations.  In particular, the RO is to 
adjudicate the appellants claims of 
service connection for the various 
disorders at issue on a direct basis, and 
on the basis of the provisions of 
38 C.F.R. § 3.317 (1998).  If necessary, 
clarifying medical examinations may be 
ordered.   If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, including any additional laws and 
regulations, and given the applicable 
time to respond thereto.   

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the development as directed above, 
as well as any directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b) (1998).  The appellants cooperation is 
both critical and appreciated.  However, the appellant is 
further advised that his failure to cooperate without good 
cause may result in the claim being considered on the 
evidence now of record or denied.  




The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
